3?ish, J.
Unless the verdict rendered was absolutely demanded by the evidence — which does not appear in this case — this court will not undertake to decide whether or not the trial judge abused his discretion in granting a first new trial, even though the grant thereof was based solely upon a single question of law, in the determination of which it was unnecessary to consider the evidence in the case. Weinkle v. Railroad Co., 107 Ga. 367; Watson v. Equitable Mortgage Co., 112 Ga. 253; Harvey v. Bowles, Ib. 363; McCain v. College Park, Ib. 701; Carter v. Dunson, 113 Ga. 374; Thornton v. Travelers Ins. Co., 116 Ga. 121.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.